Citation Nr: 0203913	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  99-00 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, including as a result of asbestos exposure.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to 
December 1960.  He died in December 1997.  The appellant is 
the veteran's surviving spouse.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision by 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2000, the Board 
remanded the case to the RO for additional development.  The 
case has been returned to the Board for appellate 
consideration.  

The Board notes that although the issue of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 was not addressed 
by the Board in the July 2000 decision or certified for 
appeal by the RO, that the matter was developed in the 
November 1998 statement of the case and that the appellant 
submitted her substantive appeal as to all issues in January 
1999.  Therefore, the Board has listed this matter on the 
title page of this decision.

However, the Board has imposed a temporary stay on the 
adjudication of DIC claims under the provisions of 
38 U.S.C.A. § 1318 in accordance with the directions of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. 
Aug. 16, 2001).  In that decision the Federal Circuit 
directed the Department to conduct expedited rulemaking which 
will either explain why certain regulations-38 C.F.R. § 3.22 
and 38 C.F.R. § 20.1106-are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they are 
consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C. § 1318 claims, including the claim in this 
case, will remain in effect pending the completion of the 
directed action.  

The Board also notes that correspondence from the appellant 
received in October 1998 and correspondence to the President 
dated in September 1999 may be construed as raising a claim 
for entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 as a result of an additional disability 
due to VA medical treatment.  Although the appellant 
apparently did not respond to the RO's request in the 
November 1998 statement of the case that she clarify whether 
or not she was claiming entitlement to compensation under 
38 U.S.C.A. § 1151, the Board finds the issue was revived by 
her September 1999 correspondence.  Therefore, this matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant has been adequately notified of the 
evidence necessary to substantiate her claim and of the 
action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
matter on appeal.

3.  The veteran died in December 1997 at the age of 57.

4.  Pulmonary edema was certified as the immediate cause of 
death due to carcinoma of the lung with metastasis on the 
veteran's December 1997 death certificate. 

5.  Persuasive medical evidence demonstrates the veteran's 
cause of death was primarily due to pulmonary edema and 
congestion, carcinoma of the left lung (left main bronchus) 
with metastasis to the left pleura, mediastinal lymph nodes, 
and left diaphragm dome, and sigmoid diverticulitis with 
recent perforation and presence of liquid feces in the low 
abdominal peritoneum.

6.  At the time of death, the veteran was service-connected 
for bronchial asthma, rated 30 percent disabling.

7.  The veteran's carcinoma was not manifested during active 
service, or within the one-year presumptive period following 
service.

8.  The veteran's service-connected disability did not 
substantially or materially contribute to the cause of his 
death.


CONCLUSIONS OF LAW

1.  The primary cause of the veteran's death was not the 
result of disease or injury incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).

2.  The veteran's service-connected disability was not 
related etiologically to the cause of death, nor did it 
contribute substantially or materially to cause death.  
38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded. 

VA regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the statement of the case, the supplemental statements of the 
case, and the July 2000 Board decision adequately notified 
the appellant of the evidence necessary to substantiate the 
claim and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that the veteran's 
service medical records were received in October 1967 and 
that all identified and authorized medical records pertinent 
to the matter on appeal have been obtained.  

Although the appellant claimed the veteran had been treated 
at a service department medical facility after his discharge 
from service, a November 2000 service department report noted 
a search for inpatient or outpatient records for the period 
requested had been unsuccessful.  Therefore, the Board finds 
additional efforts to obtain those records would be futile.

In claims for disability compensation VA is required to 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  In this case, the Board 
notes the veteran's claims file was reviewed by a VA examiner 
in April 1999.  The Board finds that evidence sufficient for 
an adequate determination of the matter on appeal has been 
obtained.

With asbestos-related claims, it must be determined whether 
the claim-development procedures applicable to such claims 
have been followed.  See Ashford v. Brown, 10 Vet. App. 120 
(1997) (while holding that the veteran's claim had been 
properly developed and adjudicated, the court indicated that 
the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With such claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post- 
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind pertinent 
latency and exposure information.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  In this 
case, the record shows that the RO complied with these 
procedures.

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
appellant to issue a decision at this time.  But see 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant.  Further development and 
further expending of VA's resources is not warranted.

Background

Service medical records show the veteran was hospitalized in 
November 1960 and treated for perennial asthma, allergens 
unknown.  A December 1960 medical board report recommended 
discharge from service.  Service records show the veteran had 
service aboard ship as a fireman and boilerman.

The veteran was afforded a VA examination in May 1963.  At 
that time, reported attacks of asthma from several times a 
week to once a week.  It was noted he smoked 3/4 a pack of 
cigarettes per day and that he had previously smoked more 
than 2 packs a day.  X-ray examination of the chest was 
negative.  The diagnosis was bronchial asthma. 

A November 1963 rating decision granted entitlement to 
service connection for bronchial asthma.  A 30 percent 
disability rating was assigned effective from February 27, 
1963.

VA medical records show the veteran was treated for his 
service-connected asthma disability in the mid-1990's.  An 
April 1996 x-ray examination revealed no pleural effusions or 
evidence of pneumonitis but demonstrated bilateral non-
specific interstitial lung disease without significant change 
since a May 1995 study and fibrocalcific scarring to the 
right apex without significant change as compared to studies 
dated from September 1993.  

VA outpatient treatment reports dated in May 1996 noted the 
veteran complained of fatigue and shortness of breath that 
had persisted since a bout of pneumonia a few weeks earlier.  
It was noted the veteran had a history of service-connected 
bronchial asthma and a history of asbestos exposure while in 
service.  Examination revealed good air exchange to the 
veteran's lungs with no evidence of wheezing.  Pulmonary 
function testing revealed mild restrictive dysfunction.  A 
follow-up examination noted diagnoses including bronchial 
asthma, with mild bilateral wheezing but no respiratory 
compromise.

Additional VA outpatient treatment records include a November 
1996 report that noted a diagnosis of mild restrictive lung 
disease.  It was further indicated the veteran had a history 
of smoking and a history of exposure to asbestos during 
service.  An April 1997 report noted the veteran complained 
of lung burning and congestion, fatigue, and pain across the 
back of 3 weeks duration.  It was also noted the veteran 
reported a history of asbestos poisoning.  

X-ray examination in April 1997 revealed miliary pattern in 
the lower lateral lung fields, scarring of the right apical 
pleura, and chronic lung changes but no evidence of definite 
recent infiltrates.  A July 1997 study revealed bilateral 
non-specific interstitial pulmonary changes but no evidence 
of acute focal infiltrate.  An August 1997 report noted no 
significant interval change since the July 1997 study.  

VA outpatient treatment records dated in September 1997 noted 
the examiner's impression of asthma exacerbation and possible 
pneumonia.  X-ray examination revealed an acute interstitial 
infiltrate to the right lung and a suggestion of mediastinal 
and aorticopulmonary window adenopathy consistent with 
tuberculosis, histoplasmosis, coccidioidomycosis.  It was 
noted that lymphangitic spread of tumor could not be 
excluded.  

VA hospital records dated in October 1997 included discharge 
diagnoses of left main stem endobronchial mass/probable 
primary bronchogenic carcinoma, large exudates, hemorrhagic 
pleural effusion, and severe bilateral interstitial lung 
disease, possibly secondary to asbestos exposure.

X-ray examination in October 1997 revealed diffuse, severe, 
interstitial lung disease, left greater than right, some 
chronic pleural thickening on the left, multiple small apical 
bullae, and a left hilar and subcarinal mass with narrowing 
of the left main bronchus.  It was noted a small pleural 
effusion to the left hemothorax could not be entirely 
excluded.  

VA treatment records dated in November 1997 noted diagnoses 
of terminal metastatic lung cancer.  A November 1997 
pathology report noted bronchial biopsy revealed moderately 
to poorly differentiated adenocarcinoma.

In November 1997, the veteran submitted an application for VA 
benefits including entitlement to an increased rating for his 
service-connected bronchial asthma and entitlement to service 
connection for asbestosis and lung cancer.

In a November 1997 statement Dr. P. B., a physician 
associated with the Fresno, California, VA Medical Center, 
noted the veteran had lung cancer as well as asbestos related 
lung disease.  A November 1997 note by Dr. L. N., a VA 
primary care physician, stated the veteran had poorly 
differentiated adenocarcinoma of the lungs and that pulmonary 
function test and chest x-ray findings were consistent with 
fibrosis related asbestos exposure.  It was noted that 
exposure to asbestos put the veteran at risk for lung cancer.

VA hospital records include a December 1997 final hospital 
summary indicating Dr. D.T. was one of the veteran's treating 
physicians at the time of his death.  The report noted final 
diagnoses of hypoxia, lung cancer with bony metastases, 
pleural effusion, recurrent pneumonia, pulmonary fibrosis, 
hypertension, asthma, alcohol abuse, dysthymia, seborrheic 
dermatitis, Klinefelter, osteoporosis, nausea and vomiting 
secondary to paralytic ileus, and malnutrition.  It was 
further indicated the family had requested an autopsy of the 
veteran's lungs since he had a history of asbestos exposure.

A December 1997 death certificate listed pulmonary edema as the 
veteran's immediate cause of death as due to carcinoma of the 
lungs with metastasis.  The interval between onset and death was 
reported as days for pulmonary edema and as months for carcinoma 
of the lung with metastasis.  It was noted that there were no 
other significant disorders contributing to death and that an 
autopsy was to be performed for use in determining cause of 
death.  The report also noted the veteran had been employed as a 
truck driver in the cement industry for 25 years.  He was 57 
years of age at the time of his death.  The certifying physician 
was Dr. D.T.

In a December 1997 autopsy protocol report Dr. J.R.S. noted an 
autopsy revealed primary diagnoses of pulmonary edema and 
congestion, carcinoma of the left lung (left main bronchus) with 
metastasis to the left pleura, mediastinal lymph nodes, and left 
diaphragm dome, and sigmoid diverticulitis with recent 
perforation and presence of liquid feces in the low abdominal 
peritoneum.  Secondary diagnoses were provided including moderate 
anthracosis, moderate dilatation of the small intestine, 
generalized arteriosclerosis with multiple aortic calcified 
plaques, bilateral testicular atrophy and hyalinization 
suggestive of Klinefelter's syndrome, moderate cerebral edema and 
congestion, mild hydrocephalus, and focal peritonitis.  

The examiner stated the veteran's cause of death was respiratory 
failure secondary to pulmonary edema, congestion, and patchy 
pneumonitis in a moderately emphysematous lung.  It was noted 
that no asbestos bodies or other pathological abnormalities 
suggestive of asbestosis were present in the veteran's 
respiratory system.  The underlying disease process was squamous 
cell carcinoma of the left main bronchus with partial obstruction 
and metastasis to parabronchial lymph nodes, left pleural 
surfaces, and bone.  Contributory factors toward demise included 
perforated large intestine with free feces in peritoneum and 
focal peritonitis.

In June 1998, the RO received an "Asbestos Questionnaire" which 
noted the veteran's active service duties included work in a ship 
boiler room and that for 8 months he had worked in dry dock 
removing asbestos insulation.  It was noted that prior to service 
the veteran worked on a chicken farm handling eggs and after 
service he worked for a short period on assembly line but that 
his primary occupation had been as a truck driver.  It was also 
noted that the veteran had smoked one or 2 packs of cigarettes 
per day for 40 years.

In July 1998, the RO, inter alia, denied entitlement to an 
increased rating for bronchial asthma, for accrued benefits 
purposes, and denied entitlement to service connection for the 
veteran's cause of death, including as a result of asbestos 
exposure.

In her notice of disagreement the appellant claimed the veteran's 
asbestosis was a contributing factor in the cause of his death.  
She reiterated her claim in her substantive appeal and submitted 
additional evidence in support of the claim.

In a September 1998 statement in support of her claim the 
appellant noted the veteran had been treated at the Fresno VA 
Medical Center for his respiratory disorder and that in early 
1997 his physicians told them his respiratory illness was due to 
asbestos exposure and had progressed into cancer.  She stated 
they had been informed at that time that that kind of cancer was 
incurable and untreatable.  She noted the veteran had worked as a 
truck driver throughout his life hauling produce and had never 
hauled hazardous material.

In a September 1998 "Amendment of Medical and Health Data - 
Death" report Dr. D.T. certified that the immediate causes of the 
veteran's death were pulmonary edema, carcinoma of the lungs with 
metastasis, and asbestosis.  The interval between onset and death 
was reported as days for pulmonary edema, as months for carcinoma 
of the lung with metastasis, and as years for asbestosis.

The appellant reiterated her claim at a personal hearing in March 
1999.  She testified that Dr. L.N. had been the veteran's primary 
care physician and that Dr. P.B. was a cancer specialist at the 
Fresno VA Medical Center.  She stated that she did not know if 
Drs. D.T., L.N., or P.B. had reviewed the veteran's autopsy 
report but that she would ask if they would provide additional 
comments.

In an April 1999 opinion Dr. R.F.R., a VA Regional Medical 
Officer and Diplomate of the American Board of Surgery (General 
Surgery), stated, in essence, that the opinion of Dr. J.R.S. 
should be considered persuasive in light of the absence of 
radiology reports confirming the presence of asbestosis.  It was 
noted that Dr. J.R.S. was best qualified to make a definitive 
final diagnosis in this case.  

The appellant reiterated her claim in correspondence dated in 
July 1999 to the Secretary of VA and to her Congressional 
representative and in correspondence dated in September 1999 to 
the President.  In January 2000, the RO received a copy of 
additional correspondence in which the appellant reiterated her 
claim to her Congressional representative.

In a July 2000 decision, the Board found the appellant's claim 
was well-grounded and remanded the case to the RO for additional 
development.  

In a July 2000 statement the veteran's brother, G.W.A., noted he, 
the veteran, and their brother C.W.A. had been exposed to 
asbestos while working aboard ship during a ship overhaul.  It 
was his opinion that the veteran's early death was caused by his 
extreme exposure.  A business card was included which shows 
G.W.A. was employed as an engineering inspector with the Public 
Works Department of the City of Fresno, California.  In a 
separate statement the veteran's brother, C.W.A., noted the 
veteran and G.W.A. had worked with him in the boiler room of 
their ship and that they had been exposed to asbestos in 
performing numerous tasks.

In October 2000 the RO received records from the service 
department indicating the veteran had been hospitalized from 
November 14, 1960, to December 22, 1960, and treated for 
perennial asthma.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (2001). 

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2001).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability causally shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and malignant tumors, become manifest to a compensable 
degree within one year after the veteran's military service 
ended, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 
3.309 (2001).  

In McGinty v. Brown, 4 Vet. App. 428 (1993), the Court, 
noting the absence of specific statutory or regulatory 
guidance regarding claims for residuals of asbestos exposure, 
observed that some guidelines for compensation claims based 
on asbestos exposure were published in Department of Veterans 
Benefits Circular 21-88-8 (DVB Circular), dated May 11, 1988.  
The DVB Circular was subsequently rescinded but its basic 
guidelines are now found in Veterans Benefits Administration 
(VBA) Adjudication Procedure Manual M21-1 (M21-1), Part VI, 
para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3 (January 31, 1997); see also Ennis v. Brown, 4 Vet. App. 
523 (1993).  It is noted that persons with asbestos exposure 
have an increased incidence of bronchial, lung, 
pharyngolaryngeal, gastrointestinal, and urogenital cancer, 
and that the risk of developing bronchial cancer is increased 
in current cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease, that an asbestos-related 
disease can develop from brief exposure to asbestos, and that 
there is a prevalence of asbestos-related disease among 
shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV- 3 (January 31, 1997).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The Federal Circuit Court has held that a claimant seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Federal Circuit Court has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

In this case, the Board finds persuasive medical evidence 
demonstrates the veteran's cause of death was not incurred in 
or aggravated by active service and that a service-connected 
disability did not substantially or materially contribute to 
the cause of his death.  There is no probative evidence the 
veteran's carcinoma was manifested during active service or 
within the one-year presumptive period following service and 
no probative evidence that his service-connected bronchial 
asthma substantially or materially contributed to the cause 
of his death.  Although the veteran's service-connected 
disability affected his lungs, a vital organ, there is no 
probative evidence indicating the debilitating effects of 
this disability rendered him less capable of resisting the 
effects of the disorders which caused his death.  

The Board notes credible evidence indicates the veteran was 
exposed to asbestos during active service and that the RO, in 
essence, conceded this fact in the August 2001 supplemental 
statement of the case.  However, as this case turns on a 
medical question, only independent medical evidence may be 
considered to support Board findings.  The Board is not free 
to substitute its own judgment for that of an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

While the evidence in this case includes competent medical 
opinions indicating the veteran's cause of death was related 
to asbestosis incurred as a result of exposure during active 
service, the December 1997 autopsy found no evidence of 
asbestosis.  The Board notes that the examining pathologist's 
opinion was based upon a more thorough examination of the 
veteran and that his opinion is unequivocal that there was no 
evidence of asbestos bodies or other pathological 
abnormalities suggestive of asbestosis present in the 
veteran's respiratory system.  Therefore, the Board finds the 
December 1997 autopsy report is persuasive.  See Madden, 125 
F.3d 1477.

In addition, based upon a review of the evidence and the 
conflicting medical opinions of record, Dr. R.F.R. stated 
that the pathologist, Dr. J.R.S., was best qualified to make 
a definitive final diagnosis in this case.  The Board also 
notes that the evidence indicative of an asbestos related 
disease or carcinoma was provided prior to the veteran's 
death and the subsequent autopsy.  While Dr. D.T. signed an 
amendment to the veteran's death certificate in September 
1998 adding asbestosis as a cause of the veteran's death, 
there is no evidence the physician considered the autopsy 
findings prior to this action or that he believed them to be 
erroneous.  Therefore, the Board finds the opinion of Dr. 
D.T. warrants a lesser degree of probative weight.

The Board notes the appellant was, in essence, notified of 
the evidentiary deficiency of the amended death certificate 
action by Dr. D.T. at her March 1999 personal hearing but 
that she submitted no additional medical evidence as to the 
matter.  Although the M21-1 guidelines note that persons with 
asbestos exposure have an increased incidence of bronchial 
cancer in current cigarette smokers, the persuasive medical 
evidence in this case found no evidence suggestive of 
asbestosis or asbestos exposure residuals.  Therefore, the 
Board finds entitlement to service connection for the cause 
of the veteran's death is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
appellant's claim.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

